EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The request filed on 17 August 2021 for a Continued Examination (RCE) under 37 CFR 1.114 based on parent Application No. 15/108,415 is acceptable, and an RCE has been established.  An action on the RCE follows.

Applicant’s amendment filed on 17 August 2021 is acknowledged and entered.  Following the amendment, claims 15 and 20-24 are canceled, claims 16 and 19 are amended, and the new claims 26-39 are added.    
Currently, claims 16-19 and 25-39 are pending.  
	
Interview Summary 
See attached PTO-413.

Withdrawal of Objections and Rejections:
All objections and rejections of claim 20 are moot as the applicant has canceled the claim.
The scope of enablement rejection of claims 16-18 and 25 under 35 U.S.C. 112, first paragraph is withdrawn in view of applicant’s amendment.

Formal Matters:
Information Disclosure Statement
Applicant's IDS submitted on 8/17/2021 is acknowledged and has been considered.  A signed copy is attached hereto.

Rejoinder of Claims
Claim 16 is generic and allowable. The dependent claims 26-39 have all the limitations of the generic claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the species election requirement among different diseases as set forth in the Office action mailed on 5/5/2017 is hereby withdrawn, and claims 26-39 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of the species election requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the species election restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by John Kilyk on 06 May 2022.
The application has been amended as follows: 
Claim 16: line 3, “an effective amount of " has been deleted.

Conclusion:
Claims 16-19 and 25-39 are allowed.


Advisory Information:	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG JIANG whose telephone number is (571)272-0872.  The examiner can normally be reached on M-F 9:30-8:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/
Primary Examiner, Art Unit 1646
5/4/22